Appeal from a judgment of the Supreme Court (Ellison, J.), entered June 3, 1998 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit assault on staff and interference with employees. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the underlying determination. Supreme Court dismissed the petition and this appeal ensued.
Initially, we reject petitioner’s contention that Supreme Court abused its discretion by failing to appoint an attorney to represent him in this proceeding (see, CPLR 1102 [a]; see generally, Donaldson v State of New York, 156 AD2d 290, 293, lv dismissed, lv denied 75 NY2d 1003). We also find no error in respondents supplying the court with an unredacted copy of the unusual incident report in response to petitioner’s challenge concerning his receipt of a redacted copy thereof. Next, even if that portion of the hearing wherein petitioner received requested documents was not recorded, we nevertheless find that the hearing transcript does not preclude meaningful review of the proceeding nor was petitioner prejudiced thereby (see, e.g., Matter of Thomas v Coughlin, 145 AD2d 695, 696). Petitioner’s claim that respondents purposely misrepresented facts is also rejected as unpersuasive.
Finally, assuming the matter is reviewable, we find that the detailed misbehavior report and testimony of the correction officer who was the subject of the assault and issued the misbehavior report provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Wood v Selsky, 237 AD2d 843). We have considered petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.